       Case 1:20-cv-00323-MV-KRS Document 21 Filed 12/14/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

STANLEY LARRY VARGAS,

                      Plaintiff,

v.                                                           Civ. No. 20-323 MV/KRS

ANDREW SAUL,
Commissioner of the Social Security Administration,

                      Defendant.

 ORDER GRANTING UNOPPOSED MOTION TO EXTEND BRIEFING DEADLINES

       THIS MATTER coming before the Court upon Plaintiff’s Unopposed Motion to Extend

Briefing Deadlines, it being stated that opposing counsel concurs in the granting of the Motion,

and the Court having read the Motion and being fully advised of the premises,

       IT IS THEREFORE ORDERED that Plaintiff is granted through January 13, 2021, to serve

his Motion to Reverse or Remand for a Rehearing with Supporting Memorandum.

       IT IS FURTHER ORDERED that Defendant is granted through March 18, 2021 to serve

his Response, and Plaintiff through April 1, 2021 to serve his reply.




                                             HONORABLE KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE

Submitted and Approved By:

/s/ Laura Joellen Johnson
Laura Joellen Johnson
MICHAEL ARMSTRONG LAW
Attorneys for Plaintiff
220 Adams St. SE, Suite B
Albuquerque, NM 87108
(505) 890-9056
(505) 266-5860 fax
      Case 1:20-cv-00323-MV-KRS Document 21 Filed 12/14/20 Page 2 of 2




Email Approval on December 11, 2020
Manuel Lucero, AUSA
manny.lucero@usdoj.gov
United States Attorney's Office
District of New Mexico
P.O. Box 607
Albuquerque, NM 87103
(505) 224-1504
(505) 346-7205 fax




                                      2
